Case 2:19-cv-00264-JDL Document 1-2 Filed 06/11/19 Page 1 of 6   PageID #: 21




                                                                                B
Case 2:19-cv-00264-JDL Document 1-2 Filed 06/11/19 Page 2 of 6   PageID #: 22
Case 2:19-cv-00264-JDL Document 1-2 Filed 06/11/19 Page 3 of 6   PageID #: 23
Case 2:19-cv-00264-JDL Document 1-2 Filed 06/11/19 Page 4 of 6   PageID #: 24
Case 2:19-cv-00264-JDL Document 1-2 Filed 06/11/19 Page 5 of 6   PageID #: 25
Case 2:19-cv-00264-JDL Document 1-2 Filed 06/11/19 Page 6 of 6   PageID #: 26
